      Case 2:20-mj-09119-ESW Document 54 Filed 08/21/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. MJ-20-09119-PHX-ESW
10                   Plaintiff,                         ORDER
11   v.
12   Austin Ryan Steinbart,
13                   Defendant.
14
15           Pending before the Court is the Plaintiff’s “Motion to Extend Time to Indict and
16   Exclude Time Under Speedy Trial Act.” (Doc. 53.) After review, the Court will grant the
17   Motion.
18           Accordingly,
19           IT IS ORDERED that the Motion (Doc. 53) is granted.
20           IT IS FURTHER ORDERED that the Court’s extension of the indictment deadline
21   and exclusion of time under the Speedy Trial Act are based on the following findings of
22   fact:
23           1. Pursuant to D. Ariz. General Orders 20-12, 20-20, 20-26, and 20-27 all grand
24              jury proceedings have been suspended in the District of Arizona since March 16,
25              2020.
26           2. The last day and time that a grand jury was in session in the District of Arizona
27              was March 11, 2020 at 3:19 p.m.
28
     Case 2:20-mj-09119-ESW Document 54 Filed 08/21/20 Page 2 of 3



 1       3. General Order 20-27 (issued June 17, 2020) has extended the suspension of
 2          grand jury proceedings until further order of the Court.
 3       4. Due to the effect of the public health recommendations on the ability of grand
 4          jurors and counsel to be present in the courtroom in light of the recent outbreak
 5          of Coronavirus Disease 2019 (COVID-19) and the well-documented concerns
 6          surrounding this virus, the time period for presentment to the grand jury in this
 7          case will need to be extended further. Fed. R. Crim. P. 6(a)(1) requires a grand
 8          jury to have between 16 and 23 members. On June 12, 2020, the CDC issued
 9          guidance for protocols that should be implemented to mitigate the spread of
10          COVID-19 in public gatherings. General Order 20-27 recognizes the need for
11          such protocols to be in place before grand jury proceedings can safely resume in
12          the District of Arizona. Pursuant to General Orders 20-12, 20-20, 20-26, and 20-
13          27, the grand jury will not be in session again in the District of Arizona until
14          further order of the Court. Therefore, the time for presentment of this case to the
15          grand jury will be extended for an additional 30 days. This 30-day period shall
16          be excluded under the Speedy Trial Act. The Court specifically finds that the
17          ends of justice served by ordering the extension outweighs the best interests of
18          the public and any defendant’s right to a speedy trial, pursuant to 18 U.S.C. §
19          3161(h)(7)(A). In addition, pursuant to 18 U.S.C. § 3161(h)(7)(B)(i) and (iii),
20          the Court finds that a miscarriage of justice would result if time were not
21          excluded under these unique circumstances, during which it is unreasonable to
22          expect return and filing of the indictment within the time period specified in §
23          3161(b).
24
25
26
27
28


                                             -2-
     Case 2:20-mj-09119-ESW Document 54 Filed 08/21/20 Page 3 of 3



 1       5. The deadline to return an indictment is extended an additional 30 days, from
 2          August 28, 2020, to September 27, 2020.
 3       Dated this 21st day of August, 2020.
 4
 5                                                      Honorable John Z. Boyle
 6                                                      United States Magistrate Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -3-
